Citation Nr: 1133091	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO. 05-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.

In August 2009, the Board issued a decision denying the Veteran's claim. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).

In a May 2010 Joint Motion for Remand of BVA Decision on Appeal (Joint Motion), the parties asked that the Board's August 2009 decision be vacated and the matter be remanded to the Board for readjudication and disposition consistent with the Joint Motion. On May 27, 2010, the Court granted the Joint Motion and vacated the August 2009 decision, remanding the case to the Board for readjudication and disposition consistent with that motion.

The Board remanded the appeal in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In November 2010, the Veteran was sent a letter to an address on "A. Road." The letter was returned with a United States Postal Service stamp which said "Return to Sender-Undeliverable as Addressed-Forwarding Order Expired." The letter was not resent. In June 2011, a supplemental statement of the case (SSOC) was sent to the same address. There is no evidence that the RO/AMC contacted the Veteran and tried to determine his correct address.

VA's duty to assist is not always a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). One duty of a claimant is to advise VA of his or her current whereabouts. Hyson v. Brown, 5 Vet. App. 262 (1993). As stated in Hyson, there is no burden on the part of VA to turn up heaven and earth to find a claimant, and the duty to assist is satisfied when VA has investigated all possible and plausible addresses in an attempt to locate a claimant at potential known alternate addresses.

As it is unclear whether the Veteran received a copy of the June 2011 SSOC, the Board cannot determine whether the prior remand instructions were satisfied. Another remand is required to provide the Veteran with a copy of the June 2011 SSOC and give him 30 days to respond from the date of mailing. 38 C.F.R. §§ 19.30, 19.31, 20.302(c) (2010). The AMC's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AMC should use all available resources to verify the Veteran's current address. Any attempts to contact the Veteran or verify his address should be memorialized within the Veteran's VA claims file.

2. After the completion of above, the Veteran should be furnished with a copy of the June 2011 SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


